PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/141,444
Filing Date: 25 Sep 2018
Appellant(s): Vanwiggeren, Gregory, Douglas



__________________
William S. Francos
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 10/13/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/07/2020 which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
A. 	Rejection of claims 1, 3, 4, 6, 9-17 and 19-22 under 35 U.S.C. § 103
Regarding independent claim 1, on pages 6-10, Appellants first argues that “there is no mention of the term far-field anywhere in Foegelle”, and further argues that the instant application “gives specific illustrations of a ‘far-field characteristics’ … in paragraph [0043] the filed application notes ‘[t]the far field characteristics includes antenna pattern and EIRP … at paragraph [0032]… antenna patterns and their angular dependence are illustrative far-field characteristics being measured in accordance with the present teachings”.
The Examiner would like to point out that the illustrations of “antenna patterns”, “EIRP” and “angular dependence” described in that instant application specification are only examples of “far-field characteristics”, these illustrations/examples do not clearly define the term “far-field” or “fair-field characteristics”. Specifically, the instant application fails to clearly provide a clear definition for the term “far-field”, and thus fails to define how the distance is measured to define “far”, and fails to define the boundaries of “far-field”. 
On figure 1 and paragraph [0035] of Foegelle, Foegelle discloses the test range (distance between the DUT 102 and the antennas 106) is hundreds of meters. Given that a laptop is moveable (par [0028]), different test ranges (i.e. different meters) would be easily achieved by 
The Examiner interprets the term “far-field” as communication that has significantly greater coverage range than near-field communication (NFC) that’s 20cm or less. In the case of Foegelle, in paragraph [0016]-[0017], [0022] and [0043]-[0045], Foegelle discloses a similar measurement system for characterizing a DUT in a anechoic chamber and the system is for measuring wireless communication such as near field, 2.5-3G cellular, etc. As well understood by someone with ordinary skill in the art, 2.5-3G cellular have coverage ranges are significantly greater than 20cm, which is significantly greater than near-field communication. 
While the Foegelle reference does not specifically mention the term “far-field”, its descriptions of making measurements on 2.5-3G cellular communication in the testing range of hundreds of meters (par [0035]) is a reasonable teaching for the claimed phrase “far-field characteristics”. 

Regarding independent claim 1, on pages 8 and 11-12, appellant further argues that a proper basis for combining Ao and Foegelle has not been provided by stating that stating that “only a conclusion (i.e. relegation of the combination to a ‘design choice’) has been presented”. The Examiner respectfully disagrees. 
According paragraph [0017] of Foegelle, it states “[t]he wireless communication systems described and discussed herein are intended to represent any of a wide variety of wireless systems which may include without limitation, NFC (Near Field Communications), WPAN 2.5-3G (Generation) cellular, 3G RAN (Radio Access Network), 4G, RFID (Radio Frequency Identification), etc.”.
Specifically, Foegelle teaches various examples of wireless systems for the measurement wireless communication system, selecting any of the listed wireless systems above such as 2.5-3G (Generation) cellular with testing range in hundreds of meters and not NFC for the measurement wireless communication system is just a selection of one of the provided choices. Therefore, selecting 2.5-3G (Generation) cellular communication with testing range in hundreds of meters for testing is just a matter of design choice of wireless system.

Regarding independent claims 11 and 15, on page 12, Appellant argues based on the arguments of claim 1 above, see responses above.

B. 	Rejection of claims 2, 5, 7 and 8 under 35 U.S.C. § 103
Regarding claims 2, 5, 7 and 8, on page 12, Appellant argues based on the arguments of claim 1 above, see responses above.

C. 	Rejection of claim 18 under 35 U.S.C. § 103
Regarding claim 18, on page 12, Appellant argues based on the arguments of claim 15 above, see responses above.

For the above reasons, it is believed that the rejections should be sustained.

/JUNPENG CHEN/Primary Examiner, Art Unit 2645                                                                                                                                                                                            
1/14/2021

Conferees:
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642   
                                                                                                                                                                                                     /ANTHONY S. ADDY/Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                        
Keysight Technologies, Inc.
C/O CPA Global
900 Second Avenue South
Suite 600
Minneapolis, MN 55402

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.